DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: a reference # 40 in Fig. 7.  The drawings are also objected to because a reference #36 in Fig. 5B is incorrectly pointing to a substrate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 19, the limitation “the liner material is an intervening layer between a liner on the contacts to the diffusion regions and the insulator material above the undercut” was not described in the specification.  Particularly, the specification does not explicitly disclose the liner that is on the contacts to the diffusion regions.  Claim 20, which depends from claim 19, is rejected by virtue of its dependency.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6-11, 14, and 16-18 of U.S. Patent No. 11,127,623 B2 (hereinafter “Patent 623”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claim of Patent 623.
Regarding Claim 1, Patent 623 teaches a structure comprising a single diffusion break between diffusion regions of adjacent gate structures, the single diffusion break comprising an undercut region and a trench under the undercut region, the undercut region being lined with a liner material and with insulator material therebetween, and the trench being devoid of the liner material (See Patent 623, claim 1).  Furthermore, claim 1 of Patent 623 additionally teaches regarding a sidewall spacer material.  Therefore, claim 1 of Patent 623 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 623 teaches wherein the liner material is a low-k dielectric material (Patent 623, claim 2).  
Regarding Claim 3, Patent 623 teaches wherein the low-k dielectric material is an oxide or nitride material (Patent 623, claim 3).  
Regarding Claim 4, Patent 623 teaches wherein the liner material has a thickness of about 0.5 nm to 5 nm (Patent 623, claim 4).  
Regarding Claim 5, Patent 623 teaches wherein the liner material is between the diffusion regions and the insulator material (Patent 623, claim 1).  
Regarding Claim 6, Patent 623 teaches wherein the undercut region is provided in a fin structure composed of substrate material and the liner material lines the undercut region (Patent 623, claim 6).  
Regarding Claim 7, Patent 623 teaches wherein the undercut region is adjacent to the diffusion regions and is lined with the liner material at its upper portion (Patent 623, claim 7).  
Regarding Claim 8, Patent 623 teaches wherein the liner material is provided above the undercut region (Patent 623, claim 8).  
Regarding Claim 9, Patent 623 teaches wherein the liner material above the undercut region is adjacent to and in contact with sidewall spacer material which lines contact material connecting to the diffusion regions (Patent 623, claim 9).  
Regarding Claim 10, Patent 623 teaches a structure comprising: a plurality of metal gate structures comprising sidewall spacers, metal material and diffusion regions; and a single diffusion break structure between adjacent metal gate structures of the plurality of metal gate structures, the single diffusion break structure comprising: an undercut region; a trench extending from an underside the undercut region; a liner material lining the undercut region; and an insulator material between the adjacent metal gate structures of the plurality of metal gate structures, wherein the trench is devoid of the liner material (See Patent 623, claim 10).  Furthermore, claim 10 of Patent 623 additionally teaches a substrate material.  Therefore, claim 10 of Patent 623 has a narrower scope of claim compared to claim 10 of the instant application.
Regarding Claim 11, Patent 623 teaches wherein the liner material is a low-k dielectric material (Patent 623, claim 11).  
Regarding Claim 12, Patent 623 teaches wherein the undercut region is provided in a fin structure composed of substrate material (Patent 623, claim 14).  
Regarding Claim 13, Patent 623 teaches wherein the diffusion regions are devoid of the liner material along an extent of contact material (Patent 623, claim 14).  
Regarding Claim 14, Patent 623 teaches wherein the liner material is provided above the undercut region and adjacent to the sidewall spacers of the adjacent metal gate structures (Patent 623, claim 16).  
Regarding Claim 15, Patent 623 teaches wherein the liner material contacts the sidewall spacers which, in turn, contact conductive material connecting to the diffusion regions (Patent 623, claim 17).  
Regarding Claim 16, Patent 623 teaches wherein the undercut region is an openings in substrate material, adjacent to the diffusion regions (Patent 623, claim 18).  
Regarding Claim 17, Patent 623 teaches a structure comprising: diffusion regions in semiconductor material; an undercut region between the diffusion regions; a trench extending from an underside of the undercut region, a liner material lining the undercut region and contacting the diffusion regions; and insulator material within the trench and the undercut region, wherein the trench is devoid of the liner material (See Patent 623, claim 10).  Furthermore, claim 10 of Patent 623 additionally teaches a plurality of metal gate structures.  Therefore, claim 10 of Patent 623 has a narrower scope of claim compared to claim 17 of the instant application.
Regarding Claim 18, Patent 623 teaches wherein the liner material and insulator material extend above the undercut region between contacts to the diffusion regions (Patent 623, claim 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0001555 A1; hereinafter “Cheng”) in view of Chang et al. (US 2018/0308769 A1; hereinafter “Chang”).
Regarding Claim 1, referring to at least Fig. 10 and related text, Cheng teaches a structure comprising a single diffusion break (a region including at least 301 and 801) adjacent a diffusion region (1002) of a gate structure (a transistor including at least 1001) (paragraphs 2,  23-24, and 30-32), the single diffusion break comprising an undercut region (301) and a trench (801 under 301) under the undercut region (paragraphs 24 and 30), the undercut region being lined with a liner material (601) and with insulator material (801) therebetween (paragraphs 28-30), and the trench being devoid of the liner material (paragraph 30, 801 under 301 is devoid of 601).  
Cheng does not explicitly show more than one gate structure such that the single diffusion break is between diffusion regions of adjacent gate structures.  However, Cheng teaches forming active devices such as field effect transistors and the undercut isolation regions 301 for isolating source/drain regions of the active devices (paragraphs 2, 23, and 32).  Then, one of ordinary skill in the art would recognize that a plurality of transistors would be formed adjacent the single diffusion break to isolate the source/drain regions of the transistors.  This is evidenced by Chang teaching field effect transistors (figs. 10A-10B and paragraph 9), which is in the same field of endeavor to that of Cheng, comprising: a single diffusion break (190’) between diffusion regions (150) of adjacent gate structures (transistors including at least 223) (paragraphs 11-12 and 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Cheng with that of Chang in order to provide the plurality of transistors adjacent the diffusion break to function the diffusion break as isolating the source/drain regions of the transistors.    
Regarding Claims 2-3, Cheng teaches nitride material as the liner material (paragraph 28, applies to claim 3).  Cheng does not explicitly disclose that the nitride material is a low-k dielectric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize the nitride material such as silicon nitride, considered as the low-k dielectric material, as a well-known dielectric liner material to obtain the predictable dielectric characteristics.  
Regarding Claim 4, while Cheng does not explicitly disclose a thickness of the liner material in a range of about 0.5 nm to 5 nm, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the liner material as a routine skill in the art to a desired range, including the claimed range of about 0.5 nm to 5 nm, for obtaining the predictable result: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Regarding Claim 5, Cheng teaches wherein the liner material is between the diffusion regions and the insulator material (fig. 10).  
Regarding Claim 6, the combined teaching of Cheng and Chang teaches wherein the undercut region is provided in a fin structure composed of substrate material and the liner material lines the undercut region (Cheng, fig. 10, 310 is provided in a substrate & Chang, fig. 10B, 190’ is provided in 100 having 110 as fins).  
Regarding Claim 7, the combined teaching of Cheng and Chang teaches wherein the undercut region is adjacent to the diffusion regions and is lined with the liner material at its upper portion (Cheng, fig. 10, 310 for the undercut region & Chang, fig. 10B, source/drain features 150 as the diffusion regions).  
Regarding Claim 8, Cheng teaches wherein the liner material is provided above the undercut region (fig. 10).  
Regarding Claim 9, the combined teaching of Cheng and Chang teaches wherein the liner material above the undercut region is adjacent to and in contact with sidewall spacer material which lines contact material connecting to the diffusion regions (Cheng, fig. 10, 601 for the liner material and 1003 for the contact material to the diffusion regions & Chang, 140 as sidewall spacer material).  
Regarding Claim 10, referring to at least Fig. 10 and related text, Cheng teaches a structure comprising: a single diffusion break structure (a region including at least 301 and 801) adjacent a gate structure (a transistor having at least 1001) (paragraphs 2,  23-24, and 30-32), the single diffusion break structure comprising: an undercut region (301) (paragraphs 24-25); a trench (801 under 301) extending from an underside the undercut region (paragraph 30); a liner material (601) lining the undercut region (paragraph 28); and an insulator material (oxide or nitride material filling 801) adjacent gate structure (paragraph 30), wherein the trench is devoid of the liner material (paragraph 30, 801 under 301 is devoid of 601).  
Cheng does not explicitly show more than one gate structure including metal such that the single diffusion break structure is between adjacent metal gate structures.  However, Cheng teaches forming active devices such as field effect transistors and the undercut isolation regions 301 for isolating the active devices (paragraphs 2, 23, and 32).  Then, one of ordinary skill in the art would recognize that a plurality of transistors would be formed adjacent the single diffusion break structure to isolate the plurality of transistors.  This is evidenced by Chang teaching field effect transistors (figs. 10A-10B and paragraph 9), which is in the same field of endeavor to that of Cheng, comprising: a single diffusion break structure (190’) between adjacent metal gate structures of a plurality of transistors (transistors including at least 223 as metal gate stacks) (paragraphs 11-12 and 34-39).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Cheng with that of Chang in order to provide the plurality of transistors having metal gate stacks adjacent the diffusion break structure to function the diffusion break structure as isolating adjacent transistors.    
Regarding Claim 11, Cheng teaches nitride material as the liner material (paragraph 28).  Cheng does not explicitly disclose that the nitride material is a low-k dielectric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize the nitride material such as silicon nitride, considered as the low-k dielectric material, as a well-known dielectric liner material to obtain the predictable dielectric characteristics.  
Regarding Claim 12, the combined teaching of Cheng and Chang teaches wherein the undercut region is provided in a fin structure composed of substrate material (Cheng, fig. 10, 310 is provided in a substrate & Chang, fig. 10B, 190’ is provided in 100 having 110 as fins).  
Regarding Claim 13, Cheng teaches wherein the diffusion regions are devoid of the liner material along an extent of contact material (fig. 10).  
Regarding Claim 14, the combined teaching of Cheng and Chang teaches wherein the liner material is provided above the undercut region (Cheng, fig.  10) and adjacent to the sidewall spacers of the adjacent metal gate structures (Cheng, 601 for the liner material & Chang, fig. 10B, 140 as the sidewall spacers).  
Regarding Claim 15, the combined teaching of Cheng and Chang teaches wherein the liner material contacts the sidewall spacers which, in turn, contact conductive material connecting to the diffusion regions (Cheng, fig. 10, 601 for the liner material and 1003 for the contact material to the diffusion regions & Chang, 140 as sidewall spacer material).  
Regarding Claim 16, , the combined teaching of Cheng and Chang teaches wherein the undercut region is an openings in substrate material, adjacent to the diffusion regions (Cheng, fig. 10, 301 for the undercut region & Chang, 150 as source/drain diffusion regions).  
Regarding Claim 17, referring to at least Fig. 10 and related text, Cheng teaches a structure comprising: a diffusion region (1002) (paragraph 32); an undercut region (301) adjacent the diffusion regions (paragraph 24-25); a trench (801 under 301) extending from an underside of the undercut region (paragraph 30), a liner material (601) lining the undercut region and contacting the diffusion region (paragraph 28, 601 in indirect contact with 1002); and insulator material (oxide or nitride material filling 801) within the trench and the undercut region (paragraph 30), wherein the trench is devoid of the liner material (paragraph 30, 801 under 301 is devoid of 601).
Cheng does not explicitly show plurality of diffusion regions of transistors such that the undercut region is between the diffusion regions.  However, Cheng teaches forming active devices such as field effect transistors and the undercut isolation regions 301 for isolating source/drain regions of the active devices (paragraphs 2, 23, and 32).  Furthermore, Cheng does not limit the transistor structure as shown in Fig. 10 (paragraph 32).  Then, one of ordinary skill in the art would recognize that a plurality of transistors having source/drain regions would be formed adjacent the undercut region of a diffusion break to isolate the source/drain regions of the transistors.  This is evidenced by Chang teaching field effect transistors (figs. 10A-10B and paragraph 9), which is in the same field of endeavor to that of Cheng, comprising: diffusion regions (150) formed in a semiconductor material (100 having 110) (paragraphs 12-13); and an diffusion break (190’) between the diffusion regions of adjacent transistors (transistors including at least 223) (paragraphs 11-12 and 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Cheng with that of Chang in order to provide the plurality of transistors adjacent the diffusion break to function the diffusion break as isolating the source/drain regions of the transistors.    
Regarding Claim 18, Cheng teaches wherein the liner material and insulator material extend above the undercut region (Cheng, fig. 10).  While the combined teaching of Cheng and Chang does not explicitly disclose contacts to the diffusion regions, it would have been obvious to one of ordinary skill in the art to provide source/drain contacts to the source/drain regions in order to operate the transistors.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829